1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on February 18, 2022. Claims 1, 76-94 are pending. 

Petition to Related application
Examiner is noting here that a petition has been file for parent case Patent No. 10740305 (Applicant No.: 15/809,820) and the PTAB Trial Number IPR2022-00752.

Response to Arguments
Applicant’s arguments February 18, 2022 have been considered but are moot in the view of new ground of rejection.

The Double Patenting rejection has been withdrawn as applicant filed Terminal Disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 76-94 are rejected under 35 U.S.C. 103 as being unpatentable over Crossley et al. (Pub. No. : US 20090157680 A1) in the view of Olsen Jr. (Pub. No. : US 20100043040 A1) 

As to claim 1 Crossley teaches a method of generating intelligent media content, the method comprising:
storing event-related data associated with a plurality of events including a particular event in at least one computer readable storage device, the event-related data including event segment data identifying segments of the events including a particular segment of the event (paragraph [0009]: database of a plurality of events wherein each of the plurality of events is associated with event details including first content);
receiving a particular media content item from a mobile computing device using at least one computing device (paragraph [0009], [0046]-[0047]: The media capturing device 30 may be a 4G mobile device, a 3G mobile device, a 2.5G mobile device and database 20 may be stored in the media which is remote from the media capturing device 30);
identifying contextual information associated with the mobile computing device using at least one computing device (paragraph [0048]: The first content tag may have location information, time information and/or date information. The location information may be provided by a GPS receiver in the media capturing device);
determining that the particular media content item received from the mobile computing device relates to the particular event of the plurality of events based at least on part on the contextual information, using the at least one computing device  (paragraphs [0008]-[0009], [0022], [0042], [0049]: the database has a plurality of events and further wherein each of the plurality of events is associated with event information wherein the database compares the event information to the location of the media capturing device when the first media file was created and the time and the date that the first media file was created);
 automatically associating the particular media content item with the particular event using the at least one computing device (paragraphs [0009], [0022], [0048]: the database associates the first media file with a matching event of the plurality of events);
comparing the contextual information to the event segment data for the event to identify a relationship between the particular media content item and the particular segment of the event using the at least one computing device  (paragraph [0022], claim text one: comparing the first content tag to the event details of the plurality of events); and
automatically associating the particular media content item with the particular segment of the event as a result of the identified relationship using the at least one computing device (paragraphs [0009], []0022, [0057]-[0058]: the database associates the first media file with a matching event of the plurality of events).
providing access to the particular media content item and the second particular media content item based at least in part on the relationship between the particular media content item and the second particular media content item in response to the single query received from a user computing device (Paragraphs [0009], [0055]: displaying search results wherein the search results indicate the first media file if the second content tag corresponds to the parameter and further wherein the search results indicate the second media file if the third content tag corresponds to the parameter). 
Crossley does not explicitly disclose receiving a second particular media content item; identifying second contextual information; determining that the second particular media content item relates to the particular event of the plurality of events based at least in part on the second contextual information, automatically associating the second particular media content item with the particular event; comparing the second contextual information to the event segment data for the event to identify a relationship between the second particular media content item and the particular segment of the event; automatically associating the second particular media content item with the particular segment of the event, wherein the associating of the particular segment of the event to the particular media content item and to the second particular media content item indicates a relationship between the particular media content item and the second particular media content item. However, these limitations are obvious variation of the first part of claim as repeat the first part of claim by reciting “a second particular media item”. Note that Crossley teaches “a particular media item” along with other limitation as claimed. Hence it is an obvious variation of Crossley. However, similar art Olsen Jr. teaches providing at least one secondary video stream of the sporting event (see paragraph [0073]). Hence, given the teaching of Crossley and Olsen one of the ordinary skill in the art would have been motivated to have the limitation as recited to improve the allocation of caching resources towards those frames that are most likely. 

As to claim 76 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the particular event is a sports game, and wherein the particular segment of the event is a scored segment (Paragraph [0049]).

As to claim 77 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the contextual information is a content creation time of the particular media content item (Paragraphs7 [0049], [0051]).

As to claim 78 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein determining that the particular media content item relates to the particular event comprises matching a date of the content creation time to a date of the particular event (Paragraphs [0011], [0016]).

As to claim 79 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the contextual information is a location of the mobile computing device as detected by a positioning device of the mobile computing device at the time that the particular media content item was captured (Paragraph [0022]).

As to claim 80 Crossley together with Olsen teaches a method according to claim 79. Crossley teaches wherein determining that the particular media content item relates to the particular event comprises matching the location of the mobile computing device with a location of the event at the time that that particular media content item was captured (Paragraph [0048]).

As to claim 81 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein determining that the particular media content item relates to the particular event further comprises matching a date of a content creation time to a date of the particular event (Paragraph [0016], [0022], [0048]).

As to claim 82 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the event segment data for the particular segment of the event includes a start time and an end time of the particular segment of the event, and wherein comparing the contextual information to the event segment data comprises comparing a content creation time of the particular media content item to the start time and the end time of the particular segment of the event (Paragraph [0009], [0016]).

As to claim 83 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the event-related data further comprises discrete action data identifying discrete actions that occurred during the particular event including a particular discrete action, and further comprising determining that the particular media content item relates to the particular discrete action based at least in part on the contextual information, using the at least one computing device (Paragraph [0016]).

As to claim 84 Crossley together with Olsen teaches a method according to claim 1. Crossley teaches wherein the second contextual information is the contextual information associated with the mobile computing device (Paragraph [0048]).

As to claims 85-94, they have similar limitations as of claims 1, 76-84 above. Hence, they are rejected under the same rational as of claims 1, 76-84 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169